DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 4-25-22.
Claims 1-25 are pending in the instant application.

Election/Restrictions
Claims 1-11, 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-25-22.
Applicant’s election of Group III, claims 23, 13, 25, SEQ ID Nos. 109, 139 and 172, in the reply filed on 4-25-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Sequence Compliance Notice
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  Please provide SEQ ID No. for those sequences in Figures 2, 3 and 12 (and other places, where appropriate, in the specification).
Please provide SEQ ID Nos. as required for compliance under 37 C.F.R. 1.821 et seq.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13, 25 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the genus comprising modified tRNA comprising rational nucleotide replacement that enhances or tunes the interaction with Elongation Factor 1 alpha 1 (EF 1 alpha).  The specification, prior art and claims do not adequately describe the genus claimed, and further whereby treatment is provided in a subject.  
The breadth of the claims:
The claims are drawn to methods of restoring translation to a nucleotide sequence that includes a nonsense mutation in a cell comprising introducing to the cell a modified tRNA comprising a T-arm, a D-arm, an anticodon-arm and an acceptor, which T-arm comprises ration nucleotide replacement that enhances or tunes the interaction with Elongation Factor 1-alpha 1 (EF1 alpha).
The teachings in the specification: 
The specification teaches the screening a optimization of codon-edited tRNA for single nucleotide mutation potentially producing a disease causing PTC.  The specification teaches the generation of ACE-tRNAs that retain suppression efficacy of PTCs in mammalian cells in vitro and following muscular injection in mice.
The specification, however, does not concisely teach a representative number of species of the genus comprising rational nucleotide replacement that enhances or tunes the interaction of the modified tRNA with EF1 alpha.  The scope of the claims includes numerous structural variants, and the claimed genus is highly variant because a significant number structural differences between genus members is permitted
The specification fails to teach or adequately describe a representative number of species in the genus of modified tRNA such that the common attributes or characteristics concisely identifying members are exemplified. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. 
	See, e.g., Andersen et al, Trends in Biochemical Sci., Vol. 28, No. 8, pages 434-441 (2003)), discussing the drastic conformational changes the EF1 must go through in order to remain functional, esp. text on page 434, Figures 1-5).
Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus modified tRNA, and because the claimed genus is highly variant, the description provided is insufficient. 
Thus, Applicant was not possession of the claimed genus of modified tRNAs.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 13 and 25 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bordeira-Carrico et al (European J. Human Genetics, Vol. 22, pages 1085-1092 (2014)).
Bordeira-Carrico et al (European J. Human Genetics, Vol. 22, pages 1085-1092 (2014)) (See IDS filed 4-25-22) teach methods of restoring translation to a nucleotide sequence that includes a nonsense mutation in a cell comprising introducing to the cell a modified tRNA comprising a T-arm, a D-arm, an anticodon-arm and an acceptor arm, which anticodon-arm recognizes TGA stop codons, and which acceptor arm is operably linked to an arginine, glycine or tryptophan, or which anticodon-arm recognizes TAA stop codons and which acceptor arm is operably linked to a glutamine (see esp. the abstract, Fig. 1 on page 1087, table 3 on page 1088, Discussion on pages 1090-1091).

Claim(s) 23, 13 and 25 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lueck et al (bioRxiv 20, pages 1-9 (2016)).
Lueck et al (bioRxiv 20, pages 1-9 (2016)) (See IDS filed 4-25-22) teach methods of restoring translation to a nucleotide sequence that includes a nonsense mutation in a cell comprising introducing to the cell a modified tRNA comprising a T-arm, a D-arm, an anticodon-arm and an acceptor arm, which anticodon-arm recognizes TGA stop codons, and which acceptor arm is operably linked to a tryptophan, (see esp. Results text and Figure 1 on page 3).

Allowable Subject Matter
SEQ ID Nos. 109, 139 and 172 appear free of the prior art searched and of record.


Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
6-2-22
/JANE J ZARA/Primary Examiner, Art Unit 1635